Citation Nr: 0820453	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to an initial evaluation in excess of 10 
percent for endometriosis.

3.  Entitlement to a disability rating in excess of 10 
percent for post-surgical abdominal adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000, August 2002 and March 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

In August 2000, the RO granted service connection for post-
surgical abdominal adhesion, and awarded an initial 
disability rating of 10 percent, effective February 13, 2000.  
The veteran did not initiate in appeal with respect to the 
disability rating.  At that time, however, the RO also held 
that service connection for endometriosis was not warranted 
because there was no evidence of a current disability.  

In May 2001, the veteran submitted her claim for an increased 
disability rating for her service-connected post-surgical 
adhesions.  The veteran's claim of entitlement to service 
connection for irritable bowel syndrome was received in July 
2001.  Upon enactment of VCAA, the RO issued a duty to assist 
letter in September 2001 and informed the veteran that her 
previously denied service connection claims would be 
reconsidered.  

In August 2002, the RO held that service connection was not 
warranted for endometriosis or for irritable bowel syndrome.  
The RO also continued the previously assigned 10 percent 
disability rating for the veteran's service-connected post-
surgical abdominal adhesions.  In March 2004, the RO 
revisited the matter and held that service connection for 
endometriosis was warranted and assigned an initial 
disability rating of 10 percent, effective February 13, 2000.  






FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome did not have its 
onset during active service and is not otherwise 
etiologically related to the veteran's service or to a 
service-connected disability.

2.  The veteran's endometriosis is not characterized by 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.

3.  The veteran's post-surgical abdominal adhesions have not 
been productive of a partial obstruction and are not properly 
characterized as "moderately severe."


CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel 
syndrome, on a direct basis or as secondary to a service-
connected disability, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for endometriosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 7629 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for post-surgical abdominal adhesions have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2001, January 2002, September 2004, 
and July 2007 letters, with respect to the claims of 
entitlement to service connection and increased disability 
ratings.  The July 2007 letter also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  As to 
the claim regarding the veteran's service-connected 
endometriosis, the instant appeal originates from the grant 
of service connection for the disabilities at issue.  
Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2001, January 2002, September 2004, and July 
2007 letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2001 and 
January 2002, prior to the adjudication of the matter in 
August 2002 and March 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2007 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
September 2000, February 2002, September 2002, November 2003, 
and March 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection 
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Because VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran claims service connection for irritable bowel 
syndrome (IBS).  The veteran alleges her IBS began during her 
period of service and is secondary to her in-service 
surgeries for her endometriosis and her subsequently service-
connected post-surgical abdominal adhesions.  A review of 
record demonstrates that the probative evidence of record 
contains no indication that the veteran's current IBS is 
causally related to her period of active service, any 
incident therein, or any service-connected disability.   

Service medical records are silent for any complaints or 
treatment of IBS.  Her September 1999 complaints of frequent 
indigestion and stomach, liver, or intestinal problems were 
attributed to a medication-induced ulcer.  She was not shown 
to have a chronic disorder, characterized as IBS.  Post-
service medical evidence of record is negative for any 
notations of IBS until September 2001, more than a year after 
her discharge from service.  Prior to her diagnosis, in July 
2001, an endoscopy demonstrated a small hiatal hernia and 
small hemorrhoids.  Colonoscopy was normal to the ileum 
without evidence of inflammatory bowel disease.  The examiner 
indicated that there was a possibility of irritable bowel 
syndrome.  

Upon VA examination, in March 2007, she reported experiencing 
alternating episodes of constipation and diarrhea.  The 
examiner opined that based on the medical literature and the 
veteran's records, history, and examination it was less 
likely as not that her IBS was related to her service-
connected total abdominal hysterectomy with bilateral 
salpingo oophorectomy.  He acknowledged that she had 
experienced a serosal injury to the small bowel during her 
1998 surgery; however, it had been repaired.  The examiner 
was unable to attribute the veteran's IBS to the serosal 
injury.  Rather, he noted that the veteran's IBS had greatly 
improved since she began consuming a healthy diet, performing 
routine exercise, massage, and meditation.  Moreover, her 
recent colonoscopy had revealed only one polyp and 
hemorrhoids, but was negative for other pathology.  He 
determined that she clinically did not have any signs or 
symptoms of inflammatory bowel disease.  The record contains 
no other competent medical opinion to the contrary.  

The only evidence linking the veteran's current IBS to a 
service-connected disability or service is the veteran's own 
assertion.  As a layperson she is not competent to offer 
medical evidence of the etiology of her current IBS.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds no evidence of IBS during service or as a 
result of service, to include the service-connected 
disabilities.  The lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage, 10 
Vet. App. at 496.  Thus, the Board finds no medical opinion 
or showing of chronicity to link the veteran's claimed 
condition to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim of 
service connection for irritable bowel syndrome must be 
denied.

Increased Ratings
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505  (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Endometriosis

Service connection is in effect for endometriosis, effective 
February 13, 2000.   The RO assigned an initial 10 percent 
disability rating under 38 C.F.R. § 4.116, Diagnostic Code 
7629.

Under Diagnostic Code 7629, a 10 percent rating is authorized 
for pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control; a 30 percent rating, for 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment; and a 50 percent rating, the maximum, for lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, 
Diagnostic Code 7629.

She alleges entitlement to an increased disability rating 
because she experiences chronic pelvic pain, the severity of 
which waivers depending on activity level, which occasionally 
interferes with her activities of daily living.  The Board, 
however, notes that the veteran has undergone a total 
abdominal hysterectomy with bilateral salpingo oophorectomy; 
therefore, she is not experiencing menstrual pain associated 
with her endometriosis.  Rather, her pelvic area pain has 
been most likely attributed to her post-surgical adhesions.  
In March 2007, a VA examiner opined that the veteran's pelvic 
pain was probably secondary to abdominal adhesions and scar 
tissue from multiple abdominal surgeries.  In light of the 
fact that service connection is in effect for post-surgical 
abdominal adhesions, the Board finds that the veteran's has 
been adequately compensated for the left lower quadrant pain.  
As to her bladder symptoms, however, service connection is 
also separately in effect for urine leakage.  Additionally, 
her bowel problems are compensated for by her service-
connected post-surgical abdominal lesions disability.

Upon VA examination, in March 2007, the examiner held that 
there was no heavy or irregular bleeding.  The examiner 
indicated that there was no way to determine if there was any 
residual endometriosis without further testing, such as a 
pelvic ultrasound, laparoscopic exploratory surgery, FSH 
blood draw, or possible empiric therapy such as GnRH-analog.  
The veteran did not wish to have any of these tests performed 
because they may intensify her pain.  Without objective 
findings of  heavy or irregular bleeding not controlled by 
treatment; or lesions involving bowel or bladder confirmed by 
laparoscopy and bowel or bladder symptoms, an initial 
disability rating in excess of 10 percent is not warranted 
for the veteran's endometriosis.

In this case, there is no evidence of pelvic pain or 
irregular or heavy bleeding that is not controllable by 
treatment; thus, a higher rating is not warranted.  Although 
the Board acknowledges that testing results in additional 
pain, objective findings are required in order to grant an 
increased rating.  The veteran is competent to report her 
symptoms and the Board does not doubt the sincerity in the 
veteran's belief that her disability is worse than the 
current 10 percent evaluation contemplates; however, the 
objective medical evidence does not support the contention 
for a higher evaluation.  The Board finds that a 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for endometriosis, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

Post-Surgical Abdominal Adhesions

The veteran's service-connected post-surgical abdominal 
adhesions have been rated by analogy as a gastrointestinal 
disability under Diagnostic Code 7301, pertaining to 
peritoneal adhesions.  Under Code 7301, a non-compensable 
evaluation is assigned where symptoms are mild; a 10 percent 
rating is warranted where symptoms are moderate, to include 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent rating is assigned where symptoms 
are moderately severe, to include partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  The Board 
observes that the words "mild," "moderate" and 
"moderately severe" as used in the various diagnostic codes 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

The veteran is presently assigned a 10 percent rating under 
Code 7301 for her complaints of left lower quadrant pain and 
alternating constipation and diarrhea.   A review of the 
records does not demonstrate any objective evidence of 
moderately severe symptomatology, to include partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.

VA treatment records have consistently documented complaints 
of chronic abdominal pain in the left lower quadrant, which 
has been confirmed by VA examinations in September 2000, 
September 2002, September 2004, and March 2007.  In September 
2000, the veteran's subjective complaints included pain in 
the groin and pelvic area, stiffness, occasional pain, and 
restricted motion.  In July 2001, an endoscopy demonstrated a 
small hiatal hernia and small hemorrhoids.  Colonoscopy was 
normal to the ileum, without evidence of inflammatory bowel 
disease.  An August 2001 pelvic sonogram, demonstrated fluid 
collection in the pelvis.  An October 2001 a pelvic 
ultrasound demonstrated that it had resolved.  Upon VA 
examination, in September 2002, the veteran was diagnosed as 
having chronic bowel problems with diarrhea and constipation.  
The examiner determined that the veteran's bowel problems 
were not severe.  In November 2003, VA examination indicated 
that the bladder area was tender to palpation and there was a 
three centimeter mass consistent with a loop of the small 
bowel in the high left adnexal region.  In December 2006, a 
four millimeter polyp was removed from the veteran's colon.  
No other polyps or mass lesions were identified and no 
diverticula were seen.  

Additionally, upon VA examination in March 2007, the veteran 
reported alternating episodes of constipation and diarrhea.  
Her symptoms included not having a bowel movement for a 
couple of days, which was then followed by very large soft 
stools three to four times a day.  Recently, however, since 
she had been following a very healthy diet, she had been 
experiencing a good bowel movement every day.   The veteran 
reported a history of persistent pelvic pain with movement, 
which she described as a pulling or gripping sensation, 
lasting anywhere from a couple of days to a week.  She 
submitted that she was unable to engage in sexual intercourse 
because of her severe pain.  She estimated that she 
experienced mild to moderate flare-ups of pain once a month 
and a severe flare-up of pain once every couple of months.  
At that time, the veteran was the heaviest she had ever been 
at 240 pounds.  She denied any nausea or vomiting.  
Westergreen sedation rate was normal and there was no 
evidence of anorexia, malnutrition, anemia, or weight loss.

The aforementioned findings of pelvic pain and alternating 
bouts of constipations and diarrhea do not meet the criteria 
for moderately severe symptoms.  Additionally, there is no 
evidence of weight loss, malnutrition, or anemia.  
Furthermore, there is no evidence of partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  Based on the 
foregoing, the Board finds that the evidence does not warrant 
a rating in excess of 10 percent for post-surgical abdominal 
adhesions.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107 (West 2002). 

Extraschedular

Additionally, the Board has considered whether the veteran is 
entitled to an extraschedular evaluation for his service-
connected endometriosis and post-surgical abdominal adhesions 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  In 
this case, however, there has been no showing that the 
veteran's service-connected endometriosis and post-surgical 
abdominal adhesions have resulted in marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
endometriosis and post-surgical abdominal adhesions under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for endometriosis is denied.

Entitlement to a disability rating in excess of 10 percent 
for post-surgical abdominal adhesions is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


